 I)F.(IlSIONS OF NAIIONAI. IABOR REL.AlIONS BOARI)Midvalley Steel Fabricators, Inc. and Shopmen's Lo-cal Union No. 455, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO. Case 3 CA-8252July 18, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPIHY, AND TRriSI)AII!On October 5, 1978, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, both Respondent and Gen-eral Counsel filed exceptions and supporting briefs.Pursuant to the pr& visions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative aw Judge asmodified below.The pertinent facts are as follows: Respondent ex-tended recognition to the Union on October 21,1977.' Thereafter, its president, Joseph Charla, Jr.,and union representative William Colavito met dur-ing a number of bargaining sessions which culmi-nated in the parties agreeing to write up a formaldocument reflecting their oral agreement. At a meet-ing on November 12, 1977, Colavito gave Charla adraft contract2which included all of the terms andconditions specifically raised, discussed, and agreedto at the various bargaining sessions and which alsoincorporated by reference the nion's standard in-dependent contract (herein called SIC), except to theextent modified by the specific terms agreed upon.Charla stated that the draft seemed satisfactory, buthe added that he wished to take it with him to see ifthere was anything missing or any mistakes. On No-vember 17 he telephoned Colavito and insisted thatfour changes be made in the draft agreement. Thesechanges did not, however, relate to "anything missingor any mistakes" in the draft but were changes inmatters agreed to in the previous bargaining sessions.The Union subsequently acquiesced to two of thechanges, but when Respondent continued to insistupon changes in the previously agreed-upon wagesI All dates hereinafter are 1977 unless otherwise specified.2 The handwritten draft was a formal agreement in form. incorporating allnecessary terms for a final agreemet it was not just a memorandum ofpoints agreed upon. The agreement specified that it would be effective fromNovember 1, 1977. to June 30. 1980 dates which, according to Colavito'suncontradicted testimony, had been agreed upon by the parties.and the elimination of the pension provision theUnion filed the charges in this proceeding.The Administrative Law Judge fund, and weagree, that by its shift in position on previouslyagreed-upon matters and by its overall course of con-duct subsequent to November 17 Respondent vio-lated Section 8(a)(5) and (1) of the Act. He con-cluded, however, that Respondent's failure to executethe draft contract did not violate the Act as con-tended by the General Counsel because, in his view,the incorporation of SIC into the contract on Novem-ber 12 was a substantial new addition to the agree-ment, and thus Respondent was entitled to havecounsel "study the substantial addition to the pro-posed contract which adoption of the standard in-dependent would mean." We disagree.It is obvious that from the beginning negotiationswere concerned with modifying certain provisions ofSIC, which was primarily used by the Union in thegreater New York City area' to adapt that contractto Respondent's particular situation in Highland,New York. Thus, at the very start, on October 31,Charla expressed his inability to pay the standardmetropolitan rates, and Colavito was amenable toworking out differentials. Similarly, subsequent nego-tiations were concerned, as the record shows, withmodifications of an existing agreement which neces-sarily was the SIC. Consequently, the draft contractin adopting SIC as the parties' basic agreement sub-ject to the modifications specified did not, as the Ad-ministrative Law Judge held, inject a "substantialnew addition to the agreement" but simply stated ex-plicitly what had been the situation in the negotia-tions from the beginning. Furthermore, Charla ac-cepted SIC as part of the agreement when he statedon November 12 that the draft seemed satisfactory tohim but needed to be checked for mistakes and omis-sions. Indeed, at no time did Respondent raise anyobjection to the draft contract's adopting SIC, asmodified, as the parties' basic agreement. Rather, theonly changes in the draft insisted upon by Respon-dent were those unlawfully raised on November 17,and none of these was concerned with the draft's in-clusion of SIC. To the contrary, Respondent's pro-posed changes were addressed wholly to the specifi-cally negotiated modifications to SIC. Consequently,we find in view of the foregoing considerations thatprior to November 12 Respondent had implicitlyWith respect to a company not involved in this proceeding. Charla hadnegotiated with Colavito and adopted the 1975 SIC. Therefore, even prior tonegotiations, Charla was fully aware of the contents of SIC. Thus. he washardly faced with a "substantial addition" with which he was unfamiliar. Tobe sure. it was the 1977 SIC, not the earlier one, that was included in thedraft agreement in this case. However, Colavito testified without contradic-tion- Charla did not testify in this case that the 1975 and 1977 SIC's wereessentially identical except for changes in the rates.243 NLRB No. 83516 MII)VAI.IEY SIEEl. FABRI('AIORS. IN('.agreed to a modified SIC as its contract with theUnion, and that on and after November 12 thatagreement was made explicit. Therefore, as SIC wasnot a "substantial addition" to the parties' agreementas found by the Administrative Law Judge. the par-ties had, as of November 12, reached agreement upon"all terms of new contract," and thus Respondent, byfailing and refusing to execute the draft agreementafter having been given ample time to check it foromissions and errors, violated Section 8(a)(5) and (I)of the Act.THE REMEDYHaving found that Respondent has violated theAct by failing and refusing to sign, on and after No-vember 12, 1977, the written contract submitted bythe Union incorporating the terms and conditionsagreed upon between them4and by its failing andrefusing to bargain in good faith on and after Novem-ber 17, 1977,5 we will order that it cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act. We shallorder that upon request of the Union Respondent ex-ecute the written contract submitted by the Union onNovember 12, 1977, embodying the terms and condi-tions agreed upon and comply with its terms retroac-tively to the contract's effective date, November I,1977. We shall also order that if the Union requeststhat said contract be signed Respondent reimburse allemployees covered by the contract for the loss of anybenefits which would have accrued to them under thecontract if it had been signed on the effective date,with interest on sums due computed in accordancewith Florida Steel Corporation, 231 NLRB 651 (1977).See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Mid-valley Steel Fabricators, Inc., Highland, New York,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing or refusing, upon request, by Shop-4The contract Respondent shall be ordered to sign is that draft agreementsubmitted on November 12, 1977. without those changes agreed to but re-suiting from Respondent's bad-faith bargaining after November 17, 1977.5 In his recommended Order the Administrative Law Judge included aclause that Respondent cease and desist "withdrawing recognition from" theUnion. Although the complaint alleges that Respondent unlawfully with-drew recognition, the Administrative Law Judge made no such finding: noexception was filed to his failure to so find, and also it appears that therecord will not support such a finding. Consequently, we have not includedin our Order a provision proscribing the withdrawal of recognition.men's Local Union No. 455. International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL CIO, to sign the written contract sub-mitted by the Union on November 12, 1977, embody-ing terms and conditions agreed upon and complywith such terms and conditions retroactively to No-vember 1, 1977, the effective date of said agreementor, if no such request is made, refusing or failing,upon request, to bargain in good faith with the Unionas the exclusive representative of all employees in therecognized appropriate unit concerning terms andconditions of employment and, if an understanding isreached, embody such understanding in a signedagreement. The appropriate unit is:All production and maintenance employeesincluding drivers employed at the Respondent'sHighland, New York, plant, excluding all otheremployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request by the Union sign the writtencontract submitted by the Union on November 12,1977, and comply with its terms and conditions retro-actively to November 1, 1977, and, if no request tosign is made, bargain in good faith with the Unionupon its request concerning terms and conditions ofemployment of employees in the above-described ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.(b) If the Union requests that the November 12,1977, contract be signed, reimburse all employeescovered by that contract in the manner set forth inthe section of the Board's decision entitled "the Rem-edy" for the loss of any benefits which would haveaccrued to them under the provisions of that contracton and after November 1, 1977, its effective date.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount of ac-crued contract benefits due and owing, if any, underthe provisions of this Order.(d) Post at its place of business in Highland, NewYork, copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided by the6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted b) Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."517 I)I('ISIONS OF NATIONAI. IABOR RELATIONS BOARI)Regional Director for Region 3, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to sign, whenagreement is reached, any contract with theShopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, covering yourterms and conditions of employment, or fail orrefuse to bargain in good faith with the Union aslong as it remains your lawful exclusive bargain-ing representative.WE WILL NOT in any like or related other man-ner interfere with, restrain, or coerce employeesin the exercise of their right to self-organization,to form labor organizations; to join or assist theabove-named or any other labor organizations;to bargain collectively through representatives oftheir own choosing; to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection; and to refrainfrom any and all such activities.WE WILL, if requested by the Union, sign thewritten contract submitted to us by it on Novem-ber 12, 1977, but, if no request to sign is made,we will negotiate in good faith with the Unionupon its request concerning terms and conditionsof employment of employees in the appropriateunit, and, if an understanding is reached, em-body such understanding in a signed agreement.The appropriate unit is:All production and maintenance employeesincluding drivers employed at our Highland,New York, plant, excluding all other employ-ees, guards and supervisors as defined in theAct.WE WILL, if the Union requests that we signthe November 12, 1977, contract, reimburse withinterest all employees in the appropriate unitcovered by that contract for any loss of benefitswhich would have accrued to them under theprovisions of that contract on and after Novem-ber 1, 1977, its effective date.WE wi.L. bargain in good faith with thatUnion concerning your terms and conditions ofemployment as required by the Act.MIDVALLEY SIEEL FABRI(CATORS, INC.DECISIONSIAIILMENI OF IE CASEROBERI E. MULLIN, Administrative Law Judge: Thiscase was heard on June 26, 1978, in Poughkeepsie, NewYork, pursuant to charges duly filed and served,' and acomplaint issued on January 26, 1978. The complaint pres-ents questions as to whether Respondent. Midvalley SteelFabricators, Inc.. violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, as amended. In its answer, dulyfiled, Respondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.At the hearing, all parties were represented. All weregiven full opportunity to examine and cross-examine wit-nesses and to file briefs. The parties waived oral argument.On August 18, 1978, briefs were submitted by the GeneralCounsel and Respondent.2Upon the entire record in the case, including the briefs ofcounsel and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, has maintained, atall times material herein, an office and place of business inHighland, New York, where it has been engaged in themanufacture, sale, and distribution of structural steel andrelated products. During the 12 months preceding issuanceof the complaint, Respondent purchased structural steeland other materials valued in excess of $50,000, of whichamount materials valued in excess of $50,000 were trans-ported to the Highland plant directly from outside the Stateof New York. During the same period Respondent pur-chased and had delivered to the Highland plant steel andother materials valued in excess of $50,000, of whichamount materials valued in excess of $50,000 were trans-ported to said plant from other enterprises located in theState of New York which enterprises, in turn, had receivedsaid goods and materials directly from States other than theState of New York. Upon the foregoing facts Respondentconcedes and it is now found that Midvalley Steel Fabrica-tors, Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.I The charge was filed on December 2, 1977.2 Errors in the transcript have been noted and corrected.518 MIDVALLEY STEEL FABRICATORS. INC.II. TE LABOR ORGANIZAION INVOI.VIIDShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental Iron Workers.AFL-CIO. herein Local 455. or Union. is a labor organiza-tion within the meaning of the Act.Ill. THE ALLEGED UNFAIR LABOR PRA(CTICESA. Background and Sequence of EventsMidvalley Steel Fabricators, Inc., herein Respondent orMidvalley, has a small structural steel fabrication plant inHighland. New York, which commenced business with acomplement of less than 12 employees within a relativelyshort period before the events which figure in this case. Thepresident is Joseph Charla. Jr.For many years Charla has also been president of an-other steel fabrication plant, the Joseph Charla Iron Works.Inc. (herein Charla Iron), located in New Rochelle. NewYork. Local 455 had collective-bargaining relations withthe latter for about 20 years. During many of those yearsthe union representative in all negotiations was Mr. Wil-liam Colavito. Throughout that period the employer repre-sentative who negotiated and signed the contracts was Pres-ident Charla. The last contract which the Union had withthe latter employer expired June 30, 1975. There followed aprotracted representation proceeding, and in July 1977 Lo-cal 455 was certified as the bargaining agent for the em-ployees of Charla Iron. In the fall of 1977. John Zito, finan-cial secretary and treasurer of I.ocal 455. engaged in anextended exchange of correspondence and telephone callswith attorney Sanford E. Pollack in an attempt to arrange amutually agreeable time to begin negotiations as to the em-ployees in the appropriate unit of that employer.Early in October 1977' Local 455 began an organization-al campaign among the employees of Midvalley. Late inOctober, after the Union had secured signed authorizationcards from a substantial number of the work force, Colavitoarranged to meet with Mr. Charla. At that time, Colavitorequested that Local 455 be recogiized as the bargainingagent for the employees of Midvalley and offered to provethat a majority of the employees had signed authorizationcards through a third party. Charla. however, indicated thata card count was unnecessary and acquiesced to theUnion's claim.During the ensuing weeks Colavito and Charla met innumerous bargaining sessions, and agreement was reachedon many items in a proposed contract. Late in November.however, the negotiations broke down. At that point theUnion asserted that a complete contract had been negoti-ated which the Respondent refused to sign. On December 2it filed the charge out of which the present proceedingarose.The negotiations were conducted over a period of ap-proximately I month solely by Colavito and Charla with noone else present. In the very last stages of their meetings.Colavito had some telephone conversations with attorneyPollack, but Pollack did not participate in any of the jointmeetings.3 All dates hereinafter are in 1977 unless noted otherwise.In its brief Respondent suggests that there was some con-fusion on the part of Mr. Charla, which confusion theUnion allegedly fostered, as to whether Colavito was bar-gaining for the employees of Midvalley or of Charla Iron orboth. There is no substance to this argument, and it is com-pletely unsupported by the record. While Colavito repre-sented Local 455 in all contacts with President Charla, hespoke only on behalf of the Midvalley employees. Duringthat same period Mr. Zito, as an official of Local 455. wasattempting to arrange bargaining sessions as to the employ-ees of Charla Iron and had numerous contacts with attor-ney Pollack. On the other hand, there is no evidence what-soever that there was any confusion in the minds of an ofthe principals that these parallel efforts were interlwined orcommingled.4Colavito testified at length as the General Counsel's prin-cipal witness. Thereafter he was subjected to an extendedcross-examination by able counsel for Respondent. At theclose of the General Counsel's case counsel for Respondentpresented only one witness. Mr. Charla. whom he called tothe stand. After the witness had been sworn in counselasked for his name. address, and position with Midvalley.Upon identifying himself as president of Midvalley. Charlawas asked no further questions, and counsel for Respondentrested his case. Consequently, the testimony of Colavito asto all the issues here involved was never contradicted ordenied. Since he was a frank and forthright witnessthroughout his appearance on the stand and withstood asearching cross-examination. I find that he was credible.and that his testimony represents a substantially accurateaccount of what transpired in his numerous meetings with('harla.B. T7/I .A4proprtiate IfitThe General Counsel alleged and Respondent concededthat an appropriate collective-bargaining unit at the Mid-valley plant within the meaning of Section 9(b) of the Act isdescribed below.All production and maintenance employees includingplant clericals, but excluding all office clericals, drivers,professional employees, guards and supervisors as de-fined in the Act and all employees engaged in erection,installation or construction work.C. The Organizational Campaign the Request iorRecognition and the Bargaining ConfJrencesOn October 4 union representative Colavito met withGary Brooks. Michael Gregory. Keith Jackson, andCharles Restko, four employees of Respondent. with whomhe discussed the advantages of collective action and theI In its brief Respondent also asserts that the series of meetings betweenColavito and Charla were to be "off the record," with all offers made by theUnion subject to discussion with and approval of counsel for RespondentThese contentions are likewise without support in the record. Moreover.while on the stand Colavito specifically denied that he and Charla everagreed that their meetings be "off the record." He also denied that at anytime prior to the point when he contacted attorney Pollack in mid-Novemberdid Respondent assert that any offer made by Charla was subject to approvalby Respondent's counsel. These denials were credible and uncontradicted byany testimony in the record519 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDdesirability of a bargaining agreement on their behalf withthe Midvalley plant. During the course of this meeting allof the above-named employees signed authorization cardsfor Local 455. At another meeting on October 18 two otheremployees, William J. Devine, Jr., and Frank Mazzacari.also signed cards.On October 21 Colavito and Charla met for the first timeand discussed the rates he was paying the employees. Char-la immediately told the union representative that the ratesbeing paid in the New York City area were out of the ques-tion. However, when Colavito suggested that there wereseveral alternatives that the parties should consider, Charlapromised to consider the union proposals at another meet-ing.On October 26 Colavito telephoned Charla to arrangetheir next conference. At that point Local 455 had filed arepresentation petition for the employees at the Midvalleyshop. In their conversation on October 26 Charla acknowl-edged having received notice of the petition and then wenton to express some irritation that the Union had alreadyfiled it. However, he agreed to meet with Colavito on Octo-ber 31.When the parties next met, on October 31 Colavito toldCharla that if he had any doubt as to the Union's majorityin the Midvalley shop the Union was ready to submit theauthorization cards to a third party for examination andverification. Charla brushed aside the offer as unnecessaryand said, "No, I know you have the men." Colavito andCharla, the only ones present, then proceeded to a discus-sion of the possible terms of a collective-bargaining agree-ment.Charla had come to the meeting with a sheet of statisticaldata on the amounts being paid by Midvalley to the em-ployees then in the unit.' Because of Charla's earlier objec-tion to the union scale in the New York City contract (here-inafter known as the standard independent contract).Colavito suggested differential rates for the Midvalley shopthat would be from $1 to $1.25 below those applicable inthe New York metropolitan area. Colavito also proposedthat instead of requiring that Respondent make paymentsto the Local 455 trust fund that an arrangement might beagreed upon whereby the Company itself would administervacations, sick leave, and severance pay. Charla thereuponasked if the Union would change the anniversary date andthe termination date of the contract, but Colavito refused.Charla then promised that he would study and other pro-posals which had been advanced, and the parties agreed tomeet again.On November 2 Colavito and Charlo met for anotherconference. This time Colavito renewed his offer to workout a wage differential satisfactory to Respondent, and this' At the hearing the parties stipulated that during the week ending October26 there were eight employees in the unit described, supra, which has beenfound appropriate. These employees were Gary Brooks (a mechanic). Wil-liam Devine (a helper). Michael Gregory (a helper), Keith Jackson (ahelper), Frank Mazzacari (a helper), Larry Rehrey. Jr. (a layoutman).Charles Restko (a layoutman), and Paul Sullivan (a welder). Of this numberBrooks, Gregory. Jackson, and Restko had signed authorization cards onOctober 4, and Devine and Mazzacari had signed cards on October 18. Thus.it is now found that during the week ending October 26. when the Unionmade its demand for recognition and filed its representation petition, it hada majority of six in the unit of eight employees.matter was discussed at some length. Charla told the unionrepresentative that he wanted a contract for more than Iyear. Colavito then proposed that whereas the standardagreement provided for 14 holidays a year, he would sug-gest that in a 2-year contract there could be provision for 10holidays the first year and 12 holidays the second year, witha further provision for 14 holidays in the third year if theyagreed upon a 3-year agreement. Thereafter Colavito askedthat in the meantime Respondent sign a recognition agree-ment. Charla's immediate response, however, was that sucha step was unnecessary because Respondent and the Unionwould arrive at a contract shortly. He told Colavito, "weshould wrap this up in a week."'The next meeting was held on November 4. Colavitocomplained that some of the men had been laid off thepreceding night. Charla reassured him, however, that thelayoff was caused solely by a shortage of steel and that assoon as the structural steel was secured all employees wouldbe called back. Charla then went on to tell Colavito that hisproposed wage rates were still too high. Colavito respondedthat the Union would offer a wage differential from thestandard agreement of $2.50 for helpers with a proportion-ate spread for other classifications. He further told Respon-dent's president that if they could agree that the employeeswould reach the scale in the standard agreement by thethird year, the Union would forgo any demands for a gen-eral wage increase. At the close of the meeting Charla askedthat the Union modify its proposed seniority clause andthat it also agree to take time-and-a-half for Saturday workinstead of double time as provided in the standard agree-ment. As the meeting concluded Colavito promised that hewould telephone Charla promptly with reference to his lastrequests.On November 7 the union representative telephonedCharla to tell him that the Union would accept his pro-posed modification of the seniority clause, hut that it couldnot agree to his request about Saturday work. Before con-cluding the conversation the parties agreed to meet the nextday for another bargaining session.On November 8 the parties met once more. At the outsetof the meeting Charla again complained that the proposedwage rates were too high. Colavito then suggested across-the-board wage increases over a period of 3 years andagreed to withdraw his request for introduction of a pen-sion system in the third year of the agreement. Charlaagreed with this suggestion and then said, "Fine, let me getahold of my attorney and we'll set up a meeting, you getahold of your attorney and we'll clean it up." This was thefirst time that Charla proposed the inclusion of counsel intheir deliberations. Before concluding their session Charlaalso asked that Colavito bring to his office two copies of thecurrent standard independent contract so that he wouldhave them for his attorney. Colavito assured him that hewould do so, and the meeting ended.On November 10, in conformity with his promise, Cola-vito brought two copies of the standard agreement to Char-la's office in New Rochelle. Charla promised that he wouldbe in touch with his attorney and would then contact Cola-vito.I The quotation is from the credible undenied testimony of Colavito.520 MID)VA.LI.EY STEI. FABRICAORS. IN('.On November II ('olavito telephoned ('harla. The lattertold him that his attorney was out of town and una a;ilableat the moment. Colavito then suggested that before theirnext meeting he would prepare a draft of the contractualprovisions on which they had already agreed and therebhsave time at their next session. Charla's response was. "Fine·..if you can do it before the end of the das. give me aring." Thereafter. ('olavito prepared his written draft and atthe end of the day telephoned Charla. The latter was un-able to meet that evening hut suggested that the- could doso the following day. Colavito agreed.On November 12 the two representatives of the partiesmet again. Once more thes were alone and no other repre-sentatives were with them. ('olavito gave Charla a copy ofthe agreement which he had drawn up and asked Respon-dent's president to read it over to check tfr mistakes oromissions. Charla did so and acknowledged that it seemedsatisfactory to him. lie then closed their meeting b telling('olavito that he would take the copy which he had recei edand promised. "If I find any mistakes or anything missingI'll give you a ring by Sunday night t sour house."With the lapse of 2 dass and not having heard frontCharla. on November 14 ColaLito telephoned (Charla to in-quire as to whether the latter had contacted his attorne.Charla answered in the negative and explained that hiscounsel was still out of town.On November 15 attorney Pollack telephoned the unionhall and requested that Colavito call hini. When the lattercame back to his office he returned the call. At that timecounsel for Respondent offered regrets at being absent fromthe area for several days but then assured (Cola ito that liewas making arrangements to see ('harla. At that point (Co-lavito expressed irritation at the delas and declared thatsince all the details of a contract had been agreed upon itshould be possible to fin:lize an agreement within 15 min-utes. Mr. Pollack reassured ('olavito that "if everything isall right the two of you can get together and sign it." Theattorney further proposed that if there were ans problemsCharla and he could meet with Colavito on Mondas. No-vember 21.On November 17 Colavito telephoned Charla. The latterto!d the union representative, "You're not going to likewhat I'm going to tell you. there are tour points that I'mgoing to have to change." Charla then stated that hewanted to: (I) exclude truckdrivers from the unit: (2) revisethe wage rates downward: (3) eliminate the pension provi-sion from the contract: and 4) have a different terminationdate. Colavito complained vigorously about Charla's objec-tions and told him that as Respondent's principal officialCharla himself was running the shop, and he did not haveto get advice from a lawyer about monetary issues such ashis new objections posed to their agreement. Charla con-cluded their conversation by proposing that they meet thefollowing Saturday.In accord with Charla's suggestion, on November 19 ('o-lavito and Respondent's president met once more in a smallrestaurant where they had held many of their other confer-ences. Again they were the sole representatives present forthe discussion. At this time Charla reiterated the four objec-tions which he had first voiced on November 17 during thetelephone conversation with Colas ito. The latter com-plained again that all those matters in question dealt withissues connected with running the shop. and that there wasno reason for ('harla's hasing relied on an attorrie, to raisethem. (olavito then told Charla that, neertheless theUnion would have no problem meeting his request aboutthe elimination of the truckdrivers frontm the unit, and thathe could also agree upon a revision of' the termination date.As or the other two objections. however. viz, the amount ofthe wage rates and the provision for pensions, olavitocomplained bitterly that Charla had agreed to those ersterms, that all the language then in question had been in thecopy of the proposed contract submitted to (harla on No-xember 12. that the latter had uttered no objections then orlater. and that ('harla had not called. as he had promised liewould do. in the event that he found an\ errors or mis-sions. 'olavito concluded bh telling ('harla that Respon-dent as raising what he characterized as ifalse issues. After('Col;ito reiterated that (harla hald alreads\ expressed hisaccord with the provisions in queslion. ('harla's only re-sponse was. "I never shook our hand." (Cola ito acknowl-edged that then had not shaken hands but then reviewedhow the! had discussed each item point h point and afterhaving made mans changes during ie or six bargainingsessions. the! had reached an areement. ('har;l termilnaltedtheir discussion with the suggestion that the, meet the nextMondas.()n November 21, the follos ing lMondal. a representa-tion hearing as also scheduled for the Midvalle5 plant.When the parties met lir the hearing counsel or Respon-dent proposed that they discuss their diflerences then. Cola-vito declined. stating as he did so that because Respondenthad raised nesw issues the prior week alfter having reachedan agreement earlier. the nion ouLlld insist on proceedingwith the representation hearing. he parties held no furtherbargaininig conlerences. O()n l)ecember 2 th le nion filed thecharge out of swhichl th pCsenllt proceeding arose.1). 1 -! /tm/f .8'taJ5 I ol,/ati.n: -,,ildoin, an (oic n vsion,If lh Rcl-ci 7ilhertt,,O()n the findings set arlh abo it ist s now concluded thattin October IX. when the [lnion had secured authorizationcards from six of' the eight memb hers of the appropriate unit,it had a preponderant majority in the aforesaid unit. 1 here-after. the parties met for the first time on October 21 andfor the second time on October 31. On the latter date, afterunion representative Colasito olunteered to suppl5proofof the Union's majorit) within the appropriate unit. Pres-ident C(harla conceded that the ('harging Parts had a ma-jority and told Colavito that it would he unnecessary for theUnion to supple anx further proof. B such conduct Re-spondent extended recognition to the LUnion as the bargain-ing agent for its eminployees in the appropriate unit. I here-after Respondent was under a statutory obligation to meetand bargain with the Union. ('qvuga (rushed Slone. Inc..195 NLRB 543. 545 (1972).It is well settled that an employer violates Section 8(a)(5)and (I) of the Act b refusing to execute a rilltten contractincorporating the agreement reached with the emploeebargaining agent. II. J. ie: (omrpani v. N'.I..R.B.. 311U.S. 514. 523 526(1941): N.L.R.B. v. Joseph T7 Sron,.521 I)D('EISIONS OF NAIONAI()N I. A..BOR R.ATIONS BOARDI)dh/bla Strong Roofing & lnsulatling (o.. 393 U.S. 357. 359365 (1969): Jo.leph Altcllvo., lo .. d/l/, /I.clo 7rec. 231NLRB 1168 (1977).The General Counsel contends that by the end of thenegotiating session on November 8 the parties had reachedagreement on all issues, and that there remained onl aneed to refine the language which would appear in the col-lective-bargaining contract. Respondent denies that anysuch agreement was reached. However, it offered no ei-dence to support its own version of events during the bar-gaining sessions and chose to rely instead upon a recordwhich did not contain any affirmative testimony hy wit-nesses fbr Respondent as to what transpired. Nevertheless,on the present record, it is not clear to me that there was,indeed, a meeting of the minds as to all terms of a com-pleted contract as alleged hby the General (Counsel.At the bargaining session on November 12 Colavito pre-sented President (harla with a written exposition o theprovisions on which ('olavito felt that they had reachedagreement in their bargaining up to that point. Respon-dent's official acknowledged that the document seemed tibe correct. but that hlie would stud it further and that i hefbund any mistakes or omissions he would telephone. hedocument in question consisted of one page in (Colavito'shandwriting dealing with man items. It listed tle temswhich the parties had discussed in their prior hargainingsessions and was keyed to the lnion's stalndard indepen-dent contract. (olavito, however, had onlv supplied Re-spondenit with a copy of this last document, a printed hook-let of 45 pages, on November I). At ('harla's requestColavito had brought copies of the standard onitr;act toRespondent so that its counsel could have them. l nderthose circumstances the failure of (harla to respond b5telephone within a short while after November 12 was notsurprising. Ilts counsel was entitled to an opportunit tostudy the substantial addition to the proposed contractwhich adoption of the standard independent agreementwould mean. Consequently, it is now Iound that at the timethe parties broke off negotiations. they had not agreed uponthe ternis of a new contract inl its entirety. Under thesecircumstances there can be no fliding of a violation predi-cated solely on I failure to reduce to writing and esecute anagrecd upon cntract. Sumnt, r lom c /or tic' gd. 226NLRB 976. 977 (1976).On the other hand, on the findings set forth ahove it isapparent that as of November 8 C(harla had agreed with theUnion's proposed wage rate, and on Novemhcr 12 vwhenColavito presented to him a draft of those terms on hichthe Union elt that Respondent had agreed, Charla did notobject or make a request that any terms be changed orclarified. Accordingly, from that point forward the Unionwas entitled to assume that Respondent would adhere tosuch a commitment. On November 17. however. (Charlatelephoned C(olavito to announce that the wage rates wouldhave to be revised downward. and that the pension prosi-sions would have to be eliminated from the contract. Thiswas a shift on Respondent's part which seriousl jeopar-dized any finalization of an agreement. That Charla wouldintroduce this objection after a substantial series of meet-ings on which the parties had discussed the central issue of,'ages at great length and finally agreed upon such provi-sions. meant that their earlier meetings had been futile inmaking progress toward the goal of a written collective-bargaining agreement. Accordingly. it is now found that bythe shift in position which Charla announced on November17 as to wages and pensions Respondent demonstrated badIaith and seriousl) undermined the likelihood that the par-ties would reach a binding agreement on wages. hours, and\sorking conditions fir employees in the appropriate unit.13 such conduct Respondent violated Section 8(a)(5) and( I ) of the Act. Moreover, it is now found that on the recordas a , hole Respondent's overall conduct subsequent to No-vember 17. 1977. demionstrated the lack of the desire toreach final agreement, all in derogation of Respondent'sobligation t bhargain in good Lilith. ( ahllet lltndiflturing(orprotlion, 14() Nl.RB 576 Ill. 2 (1963).((I( It SI \s (11 [.A\.Respondenit is engaged in commerce and the t Inion isa labor organilation. all within the meaning of the Act.2. By its conduct set firth alid lfound in section III. u-pr., Respondent has cngaged in andi is continuing to engageill unfair libor practices iolation of Section 8(a)(5) and(I) olt the Act.3. Sid uit'air labor practices alleet, and unless perma-nentl\ restrained and enjoined will continue to affcct. com-merce witlin the meaninig of Section 2(6) and (7) of the Act.RI I I):1 YIlaV ing fouLnd thalt Respondenlt violated Section 8a)(5)and ( 11) o the Act, Respondent should be ordered to ceaseand desist tronl engaging in. or continuing. such. or like.\ iolations.IRecoinmmnieided Order omitted rom publication. l522